          Case 5:20-cv-03076-SAC Document 10 Filed 10/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



KYLE J. SUTTON,

                                       Plaintiff,

               v.                                             CASE NO. 20-3076-SAC


ANDREW SEAL, et al.,

                                       Defendants.


                                MEMORANDUM AND ORDER

       This matter is a civil rights action filed under 42 U.S.C. § 1983. Plaintiff’s complaint

contends the defendants are engaging in an unofficial custom of fraud on official affidavits in

support of applications for warrants by using allegedly incorrect wording. He raises this claim,

and has subsequently attempted to assert other claims, in connection with his pending prosecution

in the District Court of Wyandotte County, Kansas.

       On August 26, 2020, the Court entered an order to show cause (OSC) (ECF No. 5) directing

Plaintiff to show cause by September 25, 2020, why the abstention doctrine prescribed by the U.S.

Supreme Court in Younger v. Harris does not require the dismissal of his complaint. See Younger

v. Harris, 401 U.S. 37, 45 (1971). The OSC stated that if Plaintiff failed within the time allotted

to file a response, this action could be dismissed without further notice.

       Plaintiff has filed three motions and an affidavit since the Court entered the OSC, but in

none of his filings does he address Younger abstention, let alone show good cause why the doctrine

is not applicable to his complaint. One of the motions (ECF No. 7) requests leave to file an




                                                    1
            Case 5:20-cv-03076-SAC Document 10 Filed 10/23/20 Page 2 of 2




amended complaint, but the additional claims Plaintiff wants to make are also related to his

pending state prosecution and would also require the Court’s abstention.

          Because (1) there is an ongoing state criminal, civil, or administrative proceeding, (2) the

state court affords an adequate forum to hear the claims raised in the plaintiff's federal complaint,

and (3) the state proceedings implicate important state interests, the Court is obligated to dismiss

this action. See Weitzel v. Div. of Occupational & Prof'l Licensing, 240 F.3d 871, 875 (10th Cir.

2001).

          IT IS THEREFORE ORDERED that this action is dismissed for the reasons stated

herein.

          IT IS FURTHER ORDERED that all pending motions are denied.

          IT IS SO ORDERED.

          DATED: This 23rd day of October, 2020, at Topeka, Kansas.



                                                s/_Sam A. Crow_____
                                                SAM A. CROW
                                                U.S. Senior District Judge




                                                   2
